—In an action to recover damages for personal injuries, etc., the defendants Manhattan and Bronx Surface Transit Operating Authority, the New York City Transit Authority, and Melvin Stanford appeal from so much of an order of the Supreme Court, Kings County (Hutcherson, J.), dated April 6, 2001, as denied their motion for summary judgment dismissing the complaint on the ground that the plaintiff Deon Reid did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed insofar as appealed from, with costs.
The appellants failed to establish a prima facie case that the injuries sustained by the plaintiff Deon Reid were not serious *492within the meaning of Insurance Law § 5102 (d) (see Flanagan v Hoeg, 212 AD2d 756, 757). Therefore, the Supreme Court properly denied their motion. Ritter, J.P., Florio, Goldstein and Cozier, JJ., concur.